Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amended title and amendment to paragraph 0022 of the specification, the objection to the specification is withdrawn.  Further, the amendment to paragraph 0024 is accepted.
In view of the amendment to claims 1, 2, 6, 10 and 13, the objection to the claims is withdrawn.
Regarding the claim objection to claim 9: while claim 9 has now been amended to read “the pixels,” “pixels” has not been instantiated in claims 1.  Line 9 of claim 1 instantiated “a plurality of pixels.”  This is a different limitation instantiation than “pixels” itself.  While the claim objection is overcome and withdrawn, the amended language is further objected to as discussed below.
In view of the applicant’s remarks directed at the drawings objection, the drawings do not include “text labels” but rather solely numeric labels that do not provide any clear understanding of the claimed subject matter.  The objection is maintained and further detailed below.
Applicant's arguments directed at the 35 USC 112(a) rejection and 35 USC 112(b) rejection of claim 13 has been fully considered but they are not persuasive.  The disclosure does not discuss where a third weighting factor is obtained.  As shown in Figure 4, there are two different tables.  As provided in paragraph 0026, a second weighting factor can be obtained by (1 – 1st weighting factor).  Thus, the first weighting factor and the second weighting factor are clearly disclosed.  However, there is nothing in the disclosure that discloses how or where a third weighting factor would be arrived at.  Paragraph 0047 discloses: 
“In some examples, the method 200 may further comprise obtaining a third calibration measurement of the printing parameter at a third location of the test print medium 10', wherein the third location may be arranged spaced apart from the first location and from the second location in the direction of movement P. The third location may be arranged in a third zone of the test print medium 10', for example in a tail edge zone analogous to the tail edge zone 16 described with respect to Fig. 6. For pixels in the third zone 16, weighted printing values may be generated replacing the first calibration table by the third calibration table, i.e., as the sum of the second calibration weighted with specific weighting factor and a third calibration value weighted with a third weighting factor.”
Other than including where the first calibration table is replaced with a third calibration table, there is no further disclosure as to where the third weighting factor is to be obtained or calculated with to attain the intended result of the inventor.  The paragraphs cited by the applicant do not clearly and definitively disclose arriving at an intended third weighting factor.  
	The 35 USC 112(a) and 35 USC 112(b) rejection of claim 13 is maintained.
The 35 USC 112(b) rejection of claim 1 and 10 on antecedent issues regarding terms “first weighting factor” and “second weighting factor” is withdrawn in view of the amendment to claims 1 and 10.
In view of the amendment to claim 4, the 35 USC 112(b) rejection is withdrawn.
Regarding the claim objection to claim 12: while claim 12 has now been amended to read “the pixels,” “pixels” has not been instantiated in claims 10.  Line 14 of claim 10 instantiated “a plurality of pixels.”  This is a different limitation instantiation than “pixels” itself.  While the claim objection is overcome and withdrawn, the amended language is further objected to as discussed below.
In view of the applicant’s remarks and regarding the term “printing mask” as used in claim 14, the 35 USC 112(b) rejection of claims 14 and 15 is withdrawn.
In view of the various amendments to claim 14, the 35 USC 112(b) rejection directed to antecedent issues corresponding to the “second calibration value” is withdrawn.  
Applicant's arguments directed at the 35 USC 112(f) interpretation and the associated 35 USC 112(b) rejection of claim 14 have been fully considered but they are not persuasive.  In claim 14, a processing unit and calibration unit have been claimed yet no structure to accomplish these functions is disclosed.  
According to the disclosure, the only mention of a processor is at paragraph 0049 which only states: “... The calibration unit 300 may however also be a calibration unit 300 comprising machine readable instructions which, when executed by a processor, cause the processor to implement a method of calibrating a printing device according to any of the previously described examples. Such calibration unit comprising machine readable instructions may be in the form of program code stored in the calibration unit 300.”  While this portion of the disclosure discusses what the calibration unit includes, i.e. stored data, it does not implicitly nor inherently state that the unit 300 includes a processor for accomplishing the function.  Drawing Figure 9 does not disclose any specific structure.
The processing unit is mentioned in paragraphs 0051-0053.  There is no specific structure disclosed as to what the processing unit is either implicitly or inherently.  Drawing Figure 10 does not identify any specific structure representative of what the processing unit is either.
The 35 USC 112(b) rejection is maintained.
In view of the amendments to at least claim 1, 10 and 14, the 35 USC 103 rejections of claims 1-3, 5, 9, 10, 12, 14, 15 are withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “converter” in claim 14.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “the first and second zones.”  This is improper reference to “a first zone” and “a second zone” instantiated in claim 1.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  claim 18 recites “the first and weighting factors.”  This is improper reference to “a first weighting factor” and “a second weighting factor” instantiated in claim 1.  Appropriate correction is required.

Drawings
The drawings are objected to because drawings 1, 6, 8 and 10 do not provide descriptive text labels (numeric labels are not considered text labels).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: converter [no specific structure disclosed] in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “obtaining a third weighting factor ... the third calibration value weighted with the third weighting factor.” While the disclosure mentions a third calibration table and a third weighting factor at paragraph 0047, there is no further explicit disclosure where this factor is obtained from as well as how this weighting factor is applied to the third calibration value.  See further discussion in remarks above.
Claim 14 recites “a processor.” While the disclosure mentions where data stored in the calibration unit contains instructions that when executed by a processor causes the processor to implement the disclosed method, the disclosure does not explicitly disclose a processor that is filling this purpose.  Claim 15 is rejected for failing to remedy the deficiency of claim 14.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9, 12 and 14-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 12 recite “the pixels.” There is insufficient antecedent basis for this limitation in the claim because “pixels” has not been instantiated in claims 1 and 10 respectively.  Claims 1 and 10 have instantiated “a plurality of pixels.”  This is a different limitation instantiation than “pixels” itself.  
Claim 14 recites the limitation "the raw printing values" in lines 7, 10, 11, 13 and 14. There is insufficient antecedent basis for this limitation in the claim.  Claim 14 instantiates “a plurality of raw printing values“ in lines 3-4. Claim 15 is rejected for failing to remedy the deficiency of claim 14 from which it depends.
Claim 14 recites the limitation "the first calibration value" in line 10 There is insufficient antecedent basis for this limitation in the claim.  Claim 14 instantiates “first calibration values” in line 9. Claim 15 is rejected for failing to remedy the deficiency of claim 14 from which they depend.
Claim 14 recites “each pixel” in lines 3, 16 and 19.  It is unclear whether the subsequent two recitations are intended to represent the same “each pixel” or different pixels.  Claim 15 is rejected for failing to remedy the deficiency of claim 14 from which it depends.
Claim 16 recites “a print condition” in lines 2 and 4.  It is unclear whether the latter recitation is intended to represent some different type print condition or the same type print condition.  Claim 17 is rejected for failing to remedy the deficiency of claim 16 from which it depends.
Claim 17 recites the limitation "the print conditions." There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter the claimed invention is directed to computing various printing values without significantly more. The claim(s) recite(s) nothing more than a series of mathematical calculations utilizing data to arrive at an answer. This judicial exception is not integrated into a practical application because the calculated data is not utilized to actually calibrate a printing device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed limitations do not integrate the mathematical procedure into a practical application.
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application.
Claims 1-18 are directed to either a process (i.e. method) or to a device (machine) and are found eligible under Step One (Step 2A).
Step Two (Step 2B) considers “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application.
Claims 1-18 recite a series of steps for generating weighted printing values utilizing calibration table data and weight table data.  This judicial exception is not integrated into a practical application because the data gathering step, i.e. acquiring measurement data, organizing data in a table or/and accessing the table data, does not add a meaningful limitation to the printing device or method as it is insignificant extra-solution data gathering activity and is nothing more than generally linking the product to a particular technological environment.  
Accordingly, this judicial exception does not integrate the abstract idea into a practical application.  Specifically, independent claims 1, 10 and 14 only recite limitations directed at computations based on the measured data table data. It is not integrated into any practical application.  Dependent claims 2-9, 11-13 and 15-18 are merely additional mathematical calculations and/or data manipulation/gathering that do not overcome the judicial exception.
Therefore, claims 1-18 are directed to an abstract idea.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 35 112(a) and  U.S.C. 112(b) set forth in this Office action.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches
Claim 1: “... providing a first calibration table including calibration values indicating amounts of printing fluid to print corresponding ones of a plurality of raw printing values for a first ambient condition, providing a second calibration table including calibration values indicating amounts of printing fluid to print said corresponding ones of the plurality of raw printing values for a second ambient condition different from the first ambient condition, and associating a weighted printing value to each of a plurality of pixels ... generating the weighted printing value as a sum of the first calibration value weighted with the first weighting factor and the second calibration value weighted with the second weighting factor.”
Independent claims 10 and 14 are similarly cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morales et al., US Pub 20100149559, discloses utilizing different calibrations at the boundary areas between two different regions to minimize visible artifacts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672